DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed subject matter of claims 12 and 13 must be shown or the feature(s) canceled from the claim(s). Claims 12 and 13 recite wherein the power supply is a single phase and a two-phase AC power supply, respectively, however all the drawings submitted only show a 3-phase configuration. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, claim 12 depends upon claim 1 and claim 1 had established that the power supply was a multi-phase power supply, however, claim 12 recites that that the external power supply is a single-phase AC power supply. The claims are not clear as to how a multi-phase power supply correlates with a single-phase AC power supply input. More clarity is required in describing this connection and how this is possible. For purposes of examination the Examiner has taken the interpretation that the AC power source can be a single AC power source.  

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki (US 2019/0036462) in view of Yamakawa (US 2021/0143727).
Regarding claim 1, Tazaki teaches a switching device (Figure 9; Figure 9 has been annotated below to more accurately point out the elements; Annotated Figure 9A Component SD) provided with a plurality of power conversion circuits (Annotated Figure 9A Component PC1-PC3) respectively corresponding to phases of a multiple-phase power supply as an external power supply (Figure 9 Component 10c), the switching device comprising: a switching circuit (Figure 9 Components 7 and 7a) capable of switching a connection destination of a first power conversion circuit (Annotated Figure 9A Component PC1) other than a second power conversion circuit (Annotated Figure 9A Component PC2) among the plurality of power conversion circuits between a phase corresponding to the first power conversion circuit and a certain phase of the external power supply (Figure 9 Component 7a can switch the phase connected to a first power conversion), the second power conversion circuit corresponding to the certain phase of the external power supply (Annotated Figure 9A Component PC2 is connected to phase L2) and a noise filter (Figure 9 Component 2). 

    PNG
    media_image1.png
    553
    758
    media_image1.png
    Greyscale

Tazaki does not teach wherein the noise filter includes a capacitor and a coil for removing noise, wherein the capacitor is provided on a side of the multiple-phase power supply of the switching circuit.
Yamakawa teaches a power converter (Figure 1), comprising: a noise filter (Figure 1 Components 8+2+3+4), wherein the noise filter includes a capacitor (Figure 1 Components 2, 3 or 4) and a coil (Figure 1 Components 8) for removing noise (Paragraphs 0021-0022), wherein the capacitor is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein the noise filter includes a plurality of the capacitors and the coils, and at least one of the plurality of capacitors is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein all of the plurality of coils are provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein all of the plurality of capacitors are provided on the side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is a common mode choke coil or a normal mode choke coil (Figure 1 Component 8), wherein the capacitor is an across- the-line capacitor or a line bypass capacitor (Figure 1 Components 2, 3 and/or 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tazaki and incorporate a power supply filter designed in a manner as taught by Yamakawa. The advantage of this filter design is that it reduces harmonic leakage current due to it being designed as a common mode filter thus enhancing the efficiency of the system overall.   

Regarding claim 2, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki does not teach wherein the coil is provided on a side of the power conversion circuit of the switching circuit.
Yamakawa teaches a power converter (Figure 1), comprising: a noise filter (Figure 1 Components 8+2+3+4), wherein the noise filter includes a capacitor (Figure 1 Components 2, 3 or 4) and a coil (Figure 1 Components 8) for removing noise (Paragraphs 0021-0022), wherein the capacitor is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein the noise filter includes a plurality of the capacitors and the coils, and at least one of the plurality of capacitors is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein all of the plurality of coils are provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein all of the plurality of capacitors are provided on the side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is a common mode choke coil or a normal mode choke coil (Figure 1 Component 8), wherein the capacitor is an across- the-line capacitor or a line bypass capacitor (Figure 1 Components 2, 3 and/or 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tazaki and incorporate a power supply filter designed in a manner as taught by Yamakawa. The advantage of this filter design is that it reduces harmonic leakage current due to it being designed as a common mode filter thus enhancing the efficiency of the system overall.   

Regarding claim 3, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki does not teach wherein the noise filter includes a plurality of the capacitors and the coils, and at least one of the plurality of capacitors is provided on a side of the multiple-phase power supply of the switching circuit.
Yamakawa teaches a power converter (Figure 1), comprising: a noise filter (Figure 1 Components 8+2+3+4), wherein the noise filter includes a capacitor (Figure 1 Components 2, 3 or 4) and a coil (Figure 1 Components 8) for removing noise (Paragraphs 0021-0022), wherein the capacitor is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein the noise filter includes a plurality of the capacitors and the coils, and at least one of the plurality of capacitors is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein all of the plurality of coils are provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein all of the plurality of capacitors are provided on the side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is a common mode choke coil or a normal mode choke coil (Figure 1 Component 8), wherein the capacitor is an across- the-line capacitor or a line bypass capacitor (Figure 1 Components 2, 3 and/or 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tazaki and incorporate a power supply filter designed in a manner as taught by Yamakawa. The advantage of this filter design is that it reduces harmonic leakage current due to it being designed as a common mode filter thus enhancing the efficiency of the system overall.   

Regarding claim 4, Tazaki and Yamakawa teach all the limitations of claim 3. Tazaki does not teach wherein all of the plurality of coils are provided on a side of the power conversion circuit of the switching circuit.
Yamakawa teaches a power converter (Figure 1), comprising: a noise filter (Figure 1 Components 8+2+3+4), wherein the noise filter includes a capacitor (Figure 1 Components 2, 3 or 4) and a coil (Figure 1 Components 8) for removing noise (Paragraphs 0021-0022), wherein the capacitor is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein the noise filter includes a plurality of the capacitors and the coils, and at least one of the plurality of capacitors is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein all of the plurality of coils are provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein all of the plurality of capacitors are provided on the side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is a common mode choke coil or a normal mode choke coil (Figure 1 Component 8), wherein the capacitor is an across- the-line capacitor or a line bypass capacitor (Figure 1 Components 2, 3 and/or 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tazaki and incorporate a power supply filter designed in a manner as taught by Yamakawa. The advantage of this filter design is that it reduces harmonic leakage current due to it being designed as a common mode filter thus enhancing the efficiency of the system overall.   

Regarding claim 5, Tazaki and Yamakawa teach all the limitations of claim 3. Tazaki does not teach wherein all of the plurality of capacitors are provided on the side of the multiple-phase power supply of the switching circuit.
Yamakawa teaches a power converter (Figure 1), comprising: a noise filter (Figure 1 Components 8+2+3+4), wherein the noise filter includes a capacitor (Figure 1 Components 2, 3 or 4) and a coil (Figure 1 Components 8) for removing noise (Paragraphs 0021-0022), wherein the capacitor is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein the noise filter includes a plurality of the capacitors and the coils, and at least one of the plurality of capacitors is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein all of the plurality of coils are provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein all of the plurality of capacitors are provided on the side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is a common mode choke coil or a normal mode choke coil (Figure 1 Component 8), wherein the capacitor is an across- the-line capacitor or a line bypass capacitor (Figure 1 Components 2, 3 and/or 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tazaki and incorporate a power supply filter designed in a manner as taught by Yamakawa. The advantage of this filter design is that it reduces harmonic leakage current due to it being designed as a common mode filter thus enhancing the efficiency of the system overall.   

Regarding claim 6, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki does not teach wherein the coil is a common mode choke coil or a normal mode choke coil.
Yamakawa teaches a power converter (Figure 1), comprising: a noise filter (Figure 1 Components 8+2+3+4), wherein the noise filter includes a capacitor (Figure 1 Components 2, 3 or 4) and a coil (Figure 1 Components 8) for removing noise (Paragraphs 0021-0022), wherein the capacitor is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein the noise filter includes a plurality of the capacitors and the coils, and at least one of the plurality of capacitors is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein all of the plurality of coils are provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein all of the plurality of capacitors are provided on the side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is a common mode choke coil or a normal mode choke coil (Figure 1 Component 8), wherein the capacitor is an across- the-line capacitor or a line bypass capacitor (Figure 1 Components 2, 3 and/or 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tazaki and incorporate a power supply filter designed in a manner as taught by Yamakawa. The advantage of this filter design is that it reduces harmonic leakage current due to it being designed as a common mode filter thus enhancing the efficiency of the system overall.   

Regarding claim 7, Tazaki and Yamakawa teach all the limitations of claim 1. does not teach wherein the capacitor is an across- the-line capacitor or a line bypass capacitor.
Yamakawa teaches a power converter (Figure 1), comprising: a noise filter (Figure 1 Components 8+2+3+4), wherein the noise filter includes a capacitor (Figure 1 Components 2, 3 or 4) and a coil (Figure 1 Components 8) for removing noise (Paragraphs 0021-0022), wherein the capacitor is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein the noise filter includes a plurality of the capacitors and the coils, and at least one of the plurality of capacitors is provided on a side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein all of the plurality of coils are provided on a side of the power conversion circuit (Figure 1 Components 8 are provided closer to the power conversion apparatus, Components 15+19), wherein all of the plurality of capacitors are provided on the side of the multiple-phase power supply (Figure 1 Components 2, 3, 4 are provided closer to the multi-phase power supply, Component 1), wherein the coil is a common mode choke coil or a normal mode choke coil (Figure 1 Component 8), wherein the capacitor is an across- the-line capacitor or a line bypass capacitor (Figure 1 Components 2, 3 and/or 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tazaki and incorporate a power supply filter designed in a manner as taught by Yamakawa. The advantage of this filter design is that it reduces harmonic leakage current due to it being designed as a common mode filter thus enhancing the efficiency of the system overall.   

Regarding claim 8, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki further teaches wherein the power conversion circuit includes a converter that converts an AC voltage supplied from the multiple-phase power supply into a DC voltage (Figure 9 Component 3).

Regarding claim 9, Tazaki and Yamakawa teach all the limitations of claim 8. Tazaki further teaches wherein the power conversion circuit includes a converter that converts the DC voltage into a voltage of a predetermined value (Figure 9 Component 6).

Regarding claim 10, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki further teaches wherein the switching circuit is a solenoid switching circuit (Figure 9 Components 7 and 7a have a relay switch 8 which is a type of solenoid switch).

Regarding claim 12, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki further teaches wherein the external power supply is a single-phase AC power supply (Figure 9 Component 10c; Paragraphs 0021 and 0058 highlight that the three-phase input can be substituted for a single phase or two-phase AC power supply).

Regarding claim 13, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki further teaches wherein the external power supply is a two-phase AC power supply (Figure 9 Component 10c; Paragraphs 0021 and 0058 highlight that the three-phase input can be substituted for a single phase or two-phase AC power supply).

Regarding claim 14, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki further teaches wherein the external power supply is a three-phase AC power supply (Figure 9 Component 10c).

Regarding claim 15, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki further teaches wherein the external power supply is a power supply mounted on quick charging equipment (Paragraphs 0020-0021 highlights that the power supply is used for charging a battery of a vehicle thus implying the power supply is mounted on charging equipment; “quick” is a broad term and any amount of time can be referred to as quick as the claims do not define the bounds for it).

Regarding claim 16, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki further teaches wherein a switching power supply apparatus comprises the switching device and the plurality of power conversion circuits (Annotated Figure 9A Component 200 comprises both components). 

Regarding claim 17, Tazaki and Yamakawa teach all the limitations of claim 16. Tazaki further teaches wherein a vehicle comprises the switching power supply apparatus (Paragraph 0021). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tazaki (US 2019/0036462) in view of Yamakawa (US 2021/0143727) and in further view of Minami (US 2012/0212986).
Regarding claim 11, Tazaki and Yamakawa teach all the limitations of claim 1. Tazaki further teaches wherein the switching circuit is a semiconductor switching element.
Minami teaches different switching circuit configuration for inrush current suppression (Figure 3), wherein one of the configurations shows that the switching circuit is a semiconductor switching element (Figure 3(f) shows a thyristor switch which is a semiconductor switching element and Figure 3(f) shows a TRIAC switch which is also a semiconductor switching element).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of Tazaki and incorporate using a semiconductor switching element for the switching circuit as taught by Minami. The advantage of a semiconductor switch is that it provides very small drive loss while providing faster switching in comparison to relays. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                                 Supervisory Patent Examiner, Art Unit 2839